Él Juez Asociado Señor "Wolf
emitió la opinión del tribunal.
EN MOCIÓN DE RBC'ON SIDERACION.
Conforme dijimos en nuestra opinión principal de 4 de febrero de 1938 (52 D.P.R. 611), el incidente envuelto en este caso surgió de la rendición y aprobación de la cuenta final de la administración judicial de Charles M. Boerman. Entre otras cosas, la corte inferior había concedido a la adminis-tradora ciertas sumas por concepto de desembolsos y hono-rarios de abogado. Luego de un estudio que se hizo bas-tante difícil por el estado complicado de los autos, y descan-sando necesariamente, según dijimos, en la mayor familiari-dad y conocimiento por parte de la Corte de Distrito con todos los documentos, etc., y con la administración judicial misma, llegamos a la que consideramos una decisión razona-ble y lógica de las cuestiones que estaban ante nos. Los opo-sitores han radicado ahora una moción de reconsideración acompañada de varios exhibits, con el propósito de subsanar la falta de identificación de algunos de los documentos halla-dos en la transcripción de evidencia, para impugnar la apa-rente naturaleza y efecto de algunas de las órdenes de la corte y, en general,, para corregir o aclarar en lo posible algu-nas de las partidas importantes, relativas a honorarios de abogado y costas judiciales, que, precisamente por falta de tal claridad o identificación, resolvimos a favor de la admi-nistradora.
*224 Los opositores, como excusa por haber dejado de hacer esto originalmente en su alegato, dicen que toda vez que en su recurso de apelación atacaron totalmente la legalidad dé todos los cargos hechos por concepto de honorarios de abogado y costas judiciales, tal ataque incluía la validez de todas y cada una de dichas partidas individuales.
Algunas de las explicaciones que ahora hacen los peticio-narios puede que tiendan a sostener sus contenciones. Sin embargo, no creemos que debemos en este momento entrar a considerar dichas partidas, la incorrección de las cuales debió haber sido señalada separadamente como error. Los peticio-' nar'ios tuvieron sú oportunidad, y debieron haber anticipado bien la situación actual o la revocación o confirmación parcial de la decisión de la corte inferior.
• La presunción relativa a la certeza de la sentencia de la corte inferior sobre aquellas partidas que tan sólo ahora han sido atacadas específicamente, debe subsistir. Tal vez sea de lamentarse que los peticionarios no especificaran o presenta-ran en detalle sus objeciones originalmente. La mayoría de esas objeciones depende para su determinación de circunstan-cias que no han sido verdaderamente desarrolladas o que no aparecen claramente de los autos que están ante nos en ape-lación, y de deducciones que no deben razonablemente espe-rarse de una corte de jurisdicción apelativa. Los litigios deben algún día llegar a su fin. Interest reipubliúae ut sii finis litium. Muchos de los puntos a que ahora se da énfa-sis nunca fueron planteados con precisión en el alegato radi-cado en apelación y no debemos considerarlos en fecha tan remota, especialmente, toda vez que tal consideración conlle-varía mayor demora én la liquidación final de una adminis-tración qué dasi ha sido interminable.
Nos damos cuenta de la desventaja en que los aquí peti-cionarios han estado litigando, debido parcialmente a su ausen-cia de la Isla durante la mayor parte del tiempo que ha durado la administración, mas no puede hacérsenos responsables de que desconozcamos cosas o hechos que no aparecen claramente *225de los autos ni del alegato original. Son los apelantes los llamados a guiarnos y a indicarnos lo que es cierto y lo que no lo es. Si nos confrontamos con múltiples documentos, reso-luciones, etc., que la corte inferior ha resuelto favorablemente, y no se presenta objeción específica a ellos, nos sentimos obli-gados a aceptar la validez y caracterización que la corte sen-tenciadora bizo. Eso es más o menos lo sucedido en este caso.

Por las razones antes expuestas, debe declararse sm lugar la moción de reconsideración.